Citation Nr: 0023220	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for costochondritis.

2. Entitlement to an increased rating for degenerative 
changes of the lumbar spine, currently evaluated as 10 
percent disabling.

3. Entitlement to a compensable evaluation for herpes 
simplex.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 until her 
retirement in July 1996.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1997 rating decision of the Regional Office 
(RO) that granted service connection for degenerative changes 
of the lumbar spine and for herpes simplex, and assigned 
evaluations of 10 percent and noncompensable, respectively.  
In addition, the RO denied service connection for 
costochondritis.  The veteran has disagreed with the ratings 
assigned for her service-connected back disability and herpes 
simplex.  


FINDINGS OF FACT

1. The veteran's claim for service connection for 
costochondritis is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2. There is no current evidence of herpes simplex. 


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for 
costochondritis is well grounded.  38 U.S.C.A. § 5107 (a) 
(West 1991).

2.  A compensable rating for herpes simplex is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for 
Costochondritis 

The threshold question before the Board is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet App. 78, 81 (1991).  If not, her appeal must 
fail and there is no duty to assist her further in the 
development of his claim.  See Morton v. West, 12 Vet. 
App. 477 (1999).  Although the claim need not be conclusive, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  See Mattern v. West, 12 Vet. App. 222, 
228-229 (1999).  Thus, for the purpose of determining whether 
a claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  Id. at 229 (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995); see also Epps v. Gober 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra).

Factual background

The service medical records disclose that the veteran was 
seen on several occasions for complaints involving chest 
pain.  In February 1988, she described superficial pain under 
her left nipple occurring for two to three days at a time.  
It was a dull ache.  The onset was with stress and never with 
exercise.  On examination of the chest, there was 
reproducible pain with palpation of the left fourth 
costochondral junction.  The impression was probable 
costochondritis.  It was indicated that there was no evidence 
for cardiac etiology.  The veteran reported complaints of low 
back pain in January 1989.  The assessments included 
costochondritis.  In October 1989, she complained of atypical 
chest pains, mainly at rest and at night.  She had 
experienced a similar problem for the previous ten years, but 
not this severe.  In the past, it was thought to be 
costochondritis.  The pain had been relieved by Motrin.  She 
also complained of soreness in the neck and shoulders.  An 
examination of the chest revealed tenderness that was 
reproducible at the second and fourth costochondral 
junctions.  The assessment was atypical chest pain, 
suggestive of costochondritis.  

The service medical records also disclose that the veteran 
was afforded a periodic examination in June 1990.  It was 
noted that she had experienced chest pain that had been 
evaluated the previous November, and that an exercise 
tolerance test had been within normal limits.  It was 
diagnosed as costochondritis, within normal limits and not 
treated.  A ten-year history of chest pain was noted in 
December 1991.  It was indicated that the pain "comes and 
goes" and was generally more dull than sharp.  It had been 
on the left side generally, but recently had moved to the 
right side of the chest.  The pain was worse at night.  Her 
activities were not decreased secondary to pain, and it was 
noted that she was a runner.  An examination revealed several 
trigger points.  The assessment was costochondritis.  On 
examination in June 1996, a clinical evaluation of the chest 
was abnormal and recurring costochondritis was noted.  It was 
indicated that there was pain to palpation over the left 
costochondral junctions.  

The veteran was afforded a general medical examination by the 
Department of Veterans Affairs (VA) in October 1996.  She 
stated that costochondritis was present at least once per 
month, and that she would treat her symptoms with Motrin or 
aspirin.  On examination, she had no detectable 
costochondritis tenderness.  The pertinent diagnosis was 
status post costochondritis with a history of left-sided 
chest pain as described and currently normal on examination. 

Private medical records show that the veteran was seen in 
August 1998 and complained of intermittent chest pain.  An 
examination revealed that she had some tenderness over the 
left 7th costochondral joint.  The pertinent assessment was 
probable costochondritis.

Another private physician reported in September 1998 that he 
had examined the veteran that month for somatic complaints of 
costochondritis.  Following an examination, the impression 
was that the veteran had one area of costochondral 
tenderness, but that the examiner thought that this was 
merely a symptom of an underlying distress due to life 
situations.  



Analysis 

Initially, the Board points out that it is analyzing the 
evidence solely for the purpose of determining whether the 
veteran has submitted a well-grounded claim for service 
connection for costochondritis.  In this regard, the Board 
observes that the service medical records demonstrate that 
the veteran was seen for complaints associated with 
costochondritis on a number of occasions.  It is significant 
to observe that she was found to have costochondritis on an 
examination approximately one month prior to her retirement 
from service.  The Board is cognizant of the fact that there 
is conflicting evidence in the record as to whether 
costochondritis is currently manifested.  The fact that 
costochondritis was present shortly before her retirement, as 
well as being identified on at least one examination shortly 
thereafter is sufficient in this case to conclude that the 
claim is well grounded.

II.  A Compensable Evaluation for Herpes 
Simplex 

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78.  In this case, the veteran's statements concerning the 
severity of the symptoms of her service-connected herpes 
simplex that are within the competence of a lay party to 
report are sufficient to conclude that the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No further development 
is necessary in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was seen in 
January 1996 following a flu-like illness.  Following an 
evaluation, the assessment was viral illness with herpes 
simplex eruption.  Zovriax was prescribed.  

On VA examination in October 1996, the veteran reported that 
she will develop fever blisters that recur when she becomes 
stressed.  The blisters occurred on her upper lip and might 
extend proximally toward her nasal mucosa.  She treated the 
symptoms with medication.  The veteran stated that they might 
recur approximately every two months.  An examination 
revealed no evidence for any current oral involvement of 
herpes simplex.  The pertinent diagnosis was status post oral 
herpes simplex with history of fever blisters occurring every 
two months on average and currently with a normal 
examination.

Based on the findings summarized above, the RO, by rating 
action in February 1997, granted service connection for 
herpes simplex and assigned a noncompensable evaluation.  

The veteran was examined by a private physician in August 
1997.  She listed the medications she was taking, and it did 
not include Zovirax.

On examination by a private physician in September 1998, a 
history of oral herpes with stress was noted.  No pertinent 
findings were reported on examination.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 10 percent evaluation may be assigned eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable rating will be assigned.  Diagnostic 
Code 7806.

The Board emphasizes that the VA examination in October 1996 
demonstrated no current evidence of herpes simplex.  The 
Board concedes that the veteran has reported that she 
continues to experience outbreaks of herpes simplex when she 
is under stress.  It is noted, however, that private medical 
records submitted on her behalf fail to reflect any findings 
indicative of herpes simplex.  These medical findings are of 
greater probative value than her unsupported statements 
describing the severity of her disability.  The Board finds, 
therefore, that the weight of the evidence is against the 
claim for an increased rating for herpes simplex.


ORDER

The veteran's claim for service connection for 
costochondritis is well grounded.  An increased rating for 
herpes simplex is denied.


REMAND

In view of the Board's conclusion that the veteran's claim 
for service connection for costochondritis is well grounded, 
further action by the RO is required for consideration of the 
merits of such a claim, as set forth below.

In addition, the veteran asserts that a higher rating is 
warranted for degenerative changes of the lumbar spine.  The 
Board notes that when she was seen by a private physician in 
August 1998, there was tenderness of the sacroiliac joints.  
Previous examinations showed limitation of motion of the 
lumbar spine.  The Court has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluated 
the current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Here, the most recent VA examination was conducted in October 
1996 and in her substantive appeal of April 1998, the veteran 
appears to have made evidentiary assertions that her 
condition has increased in severity since that time.  Under 
38 C.F.R. § 3.326(a) (1999), a VA examination will be 
authorized where there is a possibility of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that she furnishes the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for costochondritis 
and her lumbar spine since her retirement 
from service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of her low back 
disability.  The examiner is also 
requested to furnish an opinion 
concerning whether the veteran has 
costochondritis and, if so, whether it is 
related to service.  The orthopedic 
examiner should comment on any functional 
impairment of the lumbar spine due to 
pain and the pathology associated with 
pain should be described.  With respect 
to the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, she should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 



